Case 20-40706-bem   Doc 12   Filed 04/29/20 Entered 04/29/20 12:28:46   Desc
                                  Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

      IN RE: KATHY DIANE BOWEN,               {   CHAPTER 13
                                              {
                                              {
             DEBTOR(S)                        {   CASE NO. R20-40706-BEM
                                              {
                                              {   JUDGE ELLIS-MONRO


                             OBJECTION TO CONFIRMATION


           COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
      Confirmation of the plan for the following reasons:

           1. The Debtor(s)' payments under the proposed plan are
      not current.

           2. The Plan as proposed will extend beyond sixty (60)
      months, contrary to 11 U.S.C. Section 1322(d). (109 months).

           3. The Debtor(s) has failed to provide the Trustee with a
      copy of the federal tax return or transcript of such return for
      the most recent tax year ending immediately before the
      commencement of the instant case and for which a federal income
      tax return was filed, in violation of 11 U.S.C. Section
      521(e)(2)(A)(i). Therefore, the Trustee requires that the
      Debtor(s)provide the Trustee with a sworn statement by the
      Debtor(s), in addition to the tax return, which states that the
      tax return provided is a true copy of the most recent tax return
      filed.

           4. The Debtor(s) has proposed to make payments directly
      to the Trustee but should be required to have them remitted by
      payroll deduction.

           5. Pursuant to the testimony at the meeting of creditors,
      it appears that the Debtor’s non-filing spouse is presently
      unemployed causing the present plan and budget to be infeasible,
      in violation of 11 U.S.C. Section 1325(a)(6).




      Mary Ida Townson, Chapter 13 Trustee
      285 Peachtree Center Ave, NE
      Suite 1600
      Atlanta, GA 30303
      (404) 525-1110
      albertg@atlch13tt.com
Case 20-40706-bem   Doc 12   Filed 04/29/20 Entered 04/29/20 12:28:46   Desc
                                  Page 2 of 3

           6. The Debtor(s)’ Statement of Financial Affairs is
      inaccurate and/or incomplete; the Trustee is unable to determine
      the feasibility of the proposed plan. 11 U.S.C. Section
      1325(a)(6); specifically, questions four (4) and five (5) fail
      to disclose the Debtor’s non-filing spouse’s income and the
      Debtor’s social security income.

           7. The schedules provide that Altra Real Estate has a
      secured claim(s); however, the Chapter 13 Plan fails to provide
      for said creditor(s).

           8. The Chapter 13 Plan is not feasible as the sum of the
      equal monthly payments to creditors is greater than the monthly
      plan payment, in violation of 11 U.S.C. Section 1325(a)(6).

           WHEREFORE, the Trustee moves the Court to inquire into the
      above objections, deny Confirmation of this Debtor's (s') Plan
      and to dismiss the case; or, in the alternative, convert the
      case to one under Chapter 7.

                                    __________/s/_____________
                                    Albert C. Guthrie, Attorney
                                    for Chapter 13 Trustee
                                    GA Bar No. 142399




      Mary Ida Townson, Chapter 13 Trustee
      285 Peachtree Center Ave, NE
      Suite 1600
      Atlanta, GA 30303
      (404) 525-1110
      albertg@atlch13tt.com
Case 20-40706-bem   Doc 12   Filed 04/29/20 Entered 04/29/20 12:28:46   Desc
                                  Page 3 of 3

      R20-40706-BEM
                             CERTIFICATE OF SERVICE


           This is to certify that on this day I caused a copy of the
      foregoing pleading to be served via United States First Class
      Mail, with adequate postage thereon, on the following parties at
      the address shown for each:

      DEBTOR(S):

      KATHY DIANE BOWEN
      1160 OLD ROME DALTON ROAD, NW
      CALHOUN, GA 30701-8008

      I further certify that I have on this day electronically filed
      the pleading using the Bankruptcy Court's Electronic Filing
      program, which sends a notice of this document and an
      accompanying link to this document to the following parties who
      have appeared in this case under the Bankruptcy Court's
      Electronic Case Filing program:

      SAEGER & ASSOCIATES, LLC

      This 29th day of April 2020

                   /s/      ________
      Albert C. Guthrie, Attorney
      for Chapter 13 Trustee
      State Bar No. 142399




      Mary Ida Townson, Chapter 13 Trustee
      285 Peachtree Center Ave, NE
      Suite 1600
      Atlanta, GA 30303
      (404) 525-1110
      albertg@atlch13tt.com
